DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Features applicant alleges are missing from Hachikawa are taught by newly cited reference Nomoto. Double patenting rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner was unable to locate in the specification a case wherein the space “opens” ie moves from a closed state to an open state. It is unclear what a space opening would even mean, the examiner presumes by “opens” the applicant means remains unoccupied. The examiner requests that applicant confirm or elaborate on what is intended.  
Claims 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, unclear what is meant by “a space… opens.” The examiner presumes by “opens” the applicant means remains unoccupied. The examiner requests that applicant confirm or elaborate on what is intended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hachikawa (JP H07-100879) in view of Arai (JP S5351262) and Nomoto (US 2004/0112921).
As to claim 1, Hachikawa teaches a method of molding a first step of injecting a molten resin into a cavity of a mold [Abstract]; a second step of making a perforation pin (7) phrased as punch member having a hollow portion that extends in a length direction of the perforation pin open at both a leading end and a base edge (the channel occupied by 18 or 31) and protrude toward the resin in the cavity [0015], in a state where the resin prior to solidification via cooling [0010]; and a third step of obtaining a molded resin article having a hole by solidifying the resin and extracting the perforation pin [0030, 0011, Fig 4, 12, 13, 17].  
Per the specification of the instant application, the “curing” is effected by cooling [0059, 0090] and the material is thermoplastic [0053]. Thus, the “curing” is not the exothermic reaction that forms chemical bonds associated with thermosets and would be met by the solidification disclosed in Hachikawa.  
Hachikawa teaches the pin penetrates the resin in the cavity and resin in the cavity is introduced into a part of the hollow portion positioned inside leading end of the perforation pin [Fig 3, 4, 7, 10, 11, 12, 16], but does not teach the leading end of the pin contacts a flat inner surface of the mold cavity
Arai teaches a method of forming an aperture in a molding part [Abstract] wherein a coring pins (8) penetrates through the mold cavity  to contact the opposite side flat inner surface to form an aperture [Fig 5, 0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hachikawa and driven the pin leading edge to contact a flat inner surface of the mold cavity, as suggested by Arai, in order to produce an aperture in the end product. 
Hachikawa does not explicitly state the space between in the hollow portion between resin and opening of base edge remains unoccupied during step 2. 
Nomoto teaches a method of making a hole in a molded article [Abstract] wherein a punchout pin with hollow portion (34) extending the entirety of the punch from the leading end to an unobstructed base end opening with a portion of the punch or space remaining unoccupied between the extract resin and the base edge in order to discharge the resin [Fig 2, 0139]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hachikawa and utilized a pin with a hollow portion extending between the leading edge and the unobstructed base end opening and segment that remained unoccupied by the material, as suggested by Nomoto, in order to discharge the cut portion. 
As to claim 13, The combination of Hachikawa and Nomoto result in a pin that is open at both ends has a hollow length connecting the openings as explained above, therefore as the base end opening is unobstructed allowing for discharge of the cut portion which would also allow for ari to be discharged as well. As the same structural features (the pin having an opening on both ends connected by a hollow portion) were present in the combination of Hachikawa and Nomoto the same ability to discharge air and reduction in pressing weight would result. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742